Citation Nr: 1618437	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-44 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a psychiatric disorder, to include schizophrenia and a nervous disorder.

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for obstructive sleep apnea to include as secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to a compensable disability rating for service-connected status post umbilical herniorrhaphy.  

7.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1976.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The RO previously adjudicated and denied that the Veteran's claim for entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) in a July 2014 rating decision.  Nonetheless, the Veteran raised the issue again in the December 2015 hearing before the Board with respect to his increased rating claim for status post umbilical herniorrhaphy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of entitlement to a TDIU is on appeal as part of the Veteran's increased rating claim for status post umbilical herniorrhaphy.  Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page. 

The issues of entitlement to service connection for a psychiatric disability, to include schizophrenia, schizoaffective disorder, PTSD, and depression, and obstructive sleep apnea; an increased disability rating for status post umbilical herniorrhaphy, and TDIU are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  An August 1986 rating decision denied entitlement to service connection for schizophrenia, claimed as a nervous condition and alcohol problems.  The Veteran did not appeal this issue, and additional evidence was not submitted within the appeal period.  

2.  Evidence associated with the claims file subsequent to the August 1986 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection a psychiatric disorder to include schizophrenia and a nervous disorder.

3.  The preponderance of the evidence shows that the Veteran's type II diabetes mellitus was not incurred in military service, was not incurred to compensable degree within one year of discharge from service, and is not otherwise related to active military service.

4.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the December 2015 hearing before Board that he wished to withdraw the appeal for the issue of entitlement service connection for asbestosis.


CONCLUSIONS OF LAW

1.  An August 1986 rating decision that denied the Veteran's claim of entitlement to service connection for schizophrenia, claimed as a nervous condition and alcohol dependence, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the August 1986 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and a nervous disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Type II diabetes mellitus was not incurred in or aggravated by active military service and it may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(2015).

4.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Criteria and Analysis for Request to Reopen Service Connection Claim

The Veteran originally filed a service connection claim for a nervous disorder in January 1986.  A rating decision dated in April 1986 denied the Veteran's claim for a nervous condition and schizophrenia on the basis that the service treatment records were negative for any evidence of the claimed condition and the Veteran's nervous condition was not related to military service.  Additional evidence was associated with the claims file and a rating decision dated in August 1986 continued the denial of service connection for schizophrenia, originally claimed as a nervous condition, on the basis that the new evidence associated with the claims does not warrant a change in the prior decision.  The relevant evidence of record at the time of the August 1986 rating decision consisted of service treatment records, VA treatment records from November 1985 to December 1985 and May 1986, a letter from a private physician dated in May 1985, and lay statements from the Veteran.  The Veteran submitted a notice of disagreement with the August 1986 rating decision in October 1986.  The RO sent the Veteran a statement of the case in October 1986.  The Veteran did not submit a substantive appeal within the required time period.  Thus, the August 1986 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The RO received the Veteran's request to reopen his service connection claim a "nerves" disorder in July 2009.  Evidence associated with the claims file since the August 1986 rating decision includes VA treatment records, private treatment records, a private psychological evaluation and medical opinion dated in January 2016, lay statements by the Veteran and his attorney, and testimony at the December 2015 hearing before the Board.  The evidence received since the August 1986 rating decision is new in that it was not of record at the time of the decision.  Specifically, in the January 2016 private evaluation and medical opinion, a private psychologist determined that it was "likely" that the Veteran' schizoaffective disorder began with an insidious onset during his military service.  This evidence addresses the missing element of relating the current diagnosis of schizoaffective disorder to active military service.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for psychiatric disorder, to include schizophrenia and a nervous disorder, is reopened.  

III.  Criteria and Analysis for Service Connection Claim

The Veteran claims that his diabetes mellitus is related to active military service due to the types of food that he was required to eat during service. 

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, in the case of diabetes mellitus, type II, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA treatment records show that the Veteran has a current diagnosis of type II diabetes mellitus.  Thus, the medical evidence shows that the Veteran has a current diagnosis of the claimed disability.  

After a careful review of the record, the Board finds that the medical records do not show diabetes mellitus, type II, during service or incurred diabetes mellitus, type II, to compensable degree within the first year of discharge from service.  The Veteran's service treatment records reveal that the Veteran did not receive treatment for or a diagnosis of diabetes mellitus, type II, during active military service.  The Veteran's separation examination dated in October1976 does not show a diagnosis of diabetes mellitus, type II, and the urinalysis was negative for sugar and albumin.  The first medical evidence of a diagnosis of diabetes mellitus, type II, was in 2008, approximately 32 years after active military service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Veteran contends that his type II diabetes mellitus is related to active military service to include the "starchy foods" he was required to eat during service.  Lay statements are competent evidence to provide an account of observable symptoms, in this case, that the Veteran ate starchy foods in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the diagnosis of type II diabetes mellitus and the etiology thereof requires medical expertise.  This disorder is not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current type II diabetes mellitus and his military service.  Furthermore, there is no competent medical opinion of record that indicates the Veteran's type II diabetes mellitus is related to the Veteran's active military service. 

Based on the evidence discussed above, the Board concludes that the preponderance of the probative evidence does not show that the Veteran's currently diagnosed type II diabetes mellitus is related to active military service.  Therefore, the Veteran's service connection claim for type II diabetes mellitus is not warranted. 

IV.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the claim of entitlement to service connection for asbestosis at his hearing before the Board in December 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal as to this issue is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and a nervous disorder, is reopened, and the appeal is granted to that extent only.

Service connection for type II diabetes mellitus is denied.

The appeal of entitlement to service connection for asbestosis is dismissed.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder, to include schizophrenia, schizoaffective disorder, PTSD, and depression, the Veteran contends that the onset of his psychiatric disorders began during active military service.  A private medical opinion dated in January 2016 reveals that it was "likely" the onset of the Veteran's schizoaffective disorder was during active military service.  The private psychologist also noted that the Veteran's schizoaffective disorder "has been worsened by his serious medical illnesses and the effects of poverty."  However, the Board finds this opinion was based on inaccurate facts, and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The examiner based this opinion on the basis that the Veteran's psychiatric disorder required hospitalization within a "year or so" of leaving the service.  However, there is no medical evidence of this hospitalization other than the Veteran's statements to this examiner and previous examiners.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (finding medical opinions which are based solely on the veteran's reported history have little probative value).  

In light of the foregoing, the Board finds that a VA examination and medical opinion is warranted to determine whether the Veteran has a psychiatric disorder that is related to his military service, is otherwise related to active military service, or is caused by or aggravated by his service-connected disabilities.  

With respect to the Veteran's service connection claim obstructive sleep apnea, he asserts that it is caused by or aggravated his service-connected sarcoidosis.  The Veteran has a current diagnosis of obstructive sleep apnea and service connection for sarcoidosis was granted in an August 2015 rating decision.  Thus, the Veteran should be provided with a VA examination to determine if the Veteran's obstructive sleep apnea was caused by or aggravated by his service-connected sarcoidosis.  

Regarding the Veteran's service connection claim for status post umbilical herniorrhaphy, the Veteran testified at the December 2015 hearing before the Board that he has experienced an increase in pain since his last VA examination in June 2015.  He explained that on at least two occasions that when he lifted a heavy object, such as a basket full of fruit or a case of water, he felt a sharp pain causing him to collapse.  He stated that his difficulty with pain and lifting objects began last June and it has become worse and worse.  The Veteran's most recent VA examination was in June 2015.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (remanding a claim because the record did not adequately reveal the current state of the claimant's service-connected disability).  Therefore, the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's service-connected status post umbilical herniorrhaphy.

With respect the claim for TDIU, the Veteran should be scheduled for a VA examination or examinations that fully assess the functional impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
2.  After completing the foregoing and associating any outstanding evidence with the claims file, the Veteran must be afforded a VA psychiatric examination to determine whether a psychiatric disorder is related to his military service.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  The examiner must administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the electronic claims file, the clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner is requested to identify all previously and currently diagnosed psychiatric disorders.  The examiner must provide an opinion as to whether any currently or previously diagnosed the psychiatric disorder is otherwise related to the Veteran's active military service or caused or aggravated by his service-connected disabilities.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  After associating any outstanding evidence with the electronic claims file, the Veteran must be afforded an examination to determine whether the Veteran's obstructive sleep apnea is related to service or his service-connected sarcoidosis.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 
After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current obstructive sleep apnea is related to the Veteran's active military service, or whether the Veteran's obstructive sleep apnea is, to any degree, caused by or aggravated by the Veteran's service-connected sarcoidosis. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  After associating any outstanding evidence with the claims file, the Veteran must be provided with an appropriate VA examination to determine the current severity of his service-connected status post umbilical herniorrhaphy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the file has been reviewed.  All indicated tests and studies must be conducted, and the reports of any such studies must be incorporated into the examination report to be associated with the claims file.

In particular, the examiner must discuss whether the hernia is small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt; or, is large, not well supported by belt under ordinary conditions; or, is massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

5.  After completing the above, the Veteran must be afforded a VA examination to determine the functional effects of the Veteran's current service-connected disabilities have on his ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner must comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


